Citation Nr: 1616365	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  07-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right (major) ulnar neuropathy at the elbow, status post transposition and cubital tunnel release (hereinafter "right ulnar disability").

2.  Entitlement to an evaluation in excess of 20 percent for left (minor) ulnar entrapment at the elbow, status post transposition and cubital tunnel release (hereinafter "left ulnar disability").

3.  Entitlement to a compensable evaluation for left thoracic outlet syndrome, minor. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1994.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2006 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the matters for further development and consideration in August 2010 and September 2014.  In September 2014, the Board determined the Veteran met the criteria for special monthly compensation based on the need for the regular aid and attendance of another person; consequently, that matter is no longer in appellate status.  

In December 2015, the RO awarded an increased 10 percent rating for the right ulnar disability and 20 percent for the left ulnar disability effective from December 8, 2005 (the date of claim for increase).  His claims remain in controversy as less than the maximum benefit available was awarded See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran's right ulnar disability (major hand) was manifested by no more mild, incomplete paralysis of the ulnar nerve.

2.  The Veteran's left ulnar disability (minor hand) was manifested by no more moderate, incomplete paralysis of the ulnar nerve.

3.  The Veteran's left thoracic outlet syndrome has not resulted in mild, incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the service-connected right ulnar disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5205-5213, 4.124a, Diagnostic Code 8516 (2015).

2.  The criteria for an evaluation in excess of 20 percent for the service-connected left ulnar disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5205-5213, 4.124a, Diagnostic Code 8516 (2015).

3.  The criteria for a compensable evaluation for the service-connected left thoracic outlet syndrome disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in January 2006.
 
VA has fulfilled the obligation to assist him in fully developing the evidence pertinent to his claims. VA has obtained his service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him adequate VA compensation examinations.  

In December 2015, pursuant to Board remand, the Veteran was asked to identify any private providers that treated him for the claimed conditions and complete the necessary release forms.  He was advised that he could obtain and send the information himself.  The Veteran did not identify any private providers, complete the requested consent forms, or obtain and send the records himself.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.  

So considering all that has occurred, VA has to the extent possible complied with its duties to notify and assist the Veteran with these claims, at least those being decided in this decision.

	
II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding these claims the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Bilateral Ulnar Disabilities

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  In this case, the Veteran is right-handed.  His right arm is therefore, his major extremity and his left arm is his minor extremity.
The Veteran's bilateral ulnar disabilities are  rated under 38 C.F.R. § 4.124a , Diagnostic Code 8516.  Under this code section, a 10 percent is warranted for mild, incomplete paralysis of the ulnar nerve, major or minor.  Disability ratings of 20 percent and 30 percent are warranted for moderate, incomplete paralysis of the minor and major limbs, respectively.  Disability ratings of 30 percent and 40 percent are warranted for severe, incomplete paralysis of the minor and major limbs, respectively.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 
38 C.F.R. § 4.124a .

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned 10 percent rating for the right ulnar disability and 20 percent for the left ulnar disability are appropriate and no higher ratings are warranted under any applicable diagnostic code for rating the ulnar nerve.  38 C.F.R. §§ 4.7, 4.124a.  

In this regard, on VA examination in February 2006 the cranial nerves were intact.  There was no wasting of any muscles, including proximal and distal.  Strength was normal in the proximal muscle groups.  There was decreased thumb abduction opposition on both sides as well as decreased strength of the small muscles of the hands.  Tinel sign was positive in the left.  Phalen sign was negative bilaterally.  Sensory examination was diffuse on the left upper extremity.  Deep tendon reflexes were diminished but not asymmetric on the upper extremities.  There was decreased sensation to pin prick of the left upper extremity.  

The September 2015 VA examiner indicated that the Veteran did not have an elbow joint problem, he had bilateral ulnar nerve problem.  The Veteran had mild numbness in the right little finger and moderate numbness in the left little and ring fingers (ulnar nerve distribution bilaterally).  Paresthesias and/or dysesthesias were described as mild in the right upper extremity and moderate in the left.  He had normal strength with elbow extension and flexion, wrist flexion and extension, grip, and pinch (thumb to index finger) on both sides.  He had no muscle atrophy.  Reflexes were normal in the biceps, triceps, and brachoradialis on both sides.  There was mild, incomplete paralysis of the ulnar nerve on the right and moderate, incomplete paralysis on the left. 

In this case, the decreased thumb abduction opposition and strength of the small muscles of the hands and numbness in the ulnar nerve distribution bilaterally, and competent and credible statements from the Veteran regarding numbness, tingling, dropping of objects, and loss of dexterity have been considered; however, the Board finds that the "mild" and "moderate" disability ratings for the right and left ulnars respectively, encompass the symptoms the Veteran experiences.  In addition, no muscle atrophy has been shown and the current "mild" and "moderate" disability ratings for the right and left ulnar respectively considers the limited use that the Veteran experiences. 

While the right ulnar disability was productive of mild, incomplete paralysis, it was not considered moderate to warrant a 20 percent rating under Diagnostic Code 8516.  Similarly, while the left ulnar disability was productive of moderate, incomplete paralysis, it was not considered severe to warrant a 30 percent rating.  The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's bilateral ulnar disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  Range of motion in the upper extremities was normal (see September 2015 VA examination) and there has been no evidence of orthopedic manifestations or muscular atrophy or impairment to warrant ratings under the applicable diagnostic codes for rating disabilities of the elbow and forearm and/or muscles.  38 C.F.R. § 4.56, 4.71a, 4.73.  

"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  


Left Thoracic Outlet Syndrome (TOS)

The Veteran's left arm is his minor extremity.  38 C.F.R. § 4.69.  The RO rated the Veteran's TOS pursuant to Diagnostic Code 8510.  Under this provision, incomplete paralysis of the upper radicular group is rated as follows: severe (50 percent major extremity, 40 percent minor extremity); moderate (40 percent major extremity, 30 percent minor extremity); and mild (20 percent for the major or minor extremity). 38 C.F.R. § 4.124a , Diagnostic Code 8510.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned noncompensable rating for the left TOS is appropriate and no higher rating is warranted under any applicable diagnostic code for rating the upper radicular group.  38 C.F.R. §§ 4.7, 4.124a.  

In this regard, on VA examination in February 2006 the cranial nerves were intact.  There was no wasting of any muscles, including proximal and distal.  Strength was normal in the proximal muscle groups.  There was decreased thumb abduction opposition on both sides as well as decreased strength of the small muscles of the hands.  Tinel sign was positive in the left.  Phalen sign was negative bilaterally.  Sensory examination was diffuse on the left upper extremity.  Deep tendon reflexes were diminished but not asymmetric on the upper extremities.  There was decreased sensation to pin prick of the left upper extremity.  

The September 2015 VA examiner indicated that the Veteran had moderate paresthesias and/or dysesthesias on the left.  He had normal strength with elbow extension and flexion, wrist flexion and extension, grip, and pinch (thumb to index finger) on both sides.  He had no muscle atrophy.  Reflexes were normal in the biceps, triceps, and brachoradialis on both sides.  Sensory exam was normal in the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8).  The examiner found the radicular groups were not affected.  The only nerves affected were the ulnar nerves.  

In this case, even though there were competent and credible statements from the Veteran regarding flare-ups of TOS on examination and complaints of neck pain radiating into the shoulder and arm in the VA outpatient treatment records, which have been considered, it does not give rise to the level of even "mild," incomplete paralysis of the upper radicular group.  The Board has considered the additional diagnostic codes as concerns the left upper extremity in order to assign a higher rating; however, as noted, the RO assigned the rating pertaining to the left TOS under Diagnostic Code 8510.  Although this provision focuses on the shoulder and elbow movements, the predominant and more disabling complaints and findings are related to the ulnar nerve and have already been assigned separate ratings under diagnostic code 8516.  See 38 C.F.R. § 4.14.  

"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  



Additional Considerations

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) .

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for these disabilities. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

Here, the Board finds that the ratings currently assigned for the bilateral ulnar and left TOS disabilities reasonably contemplate the extent and severity of the Veteran's complaints of pain, tingling, numbness, weakness, decreased strength, and loss of dexterity.  Further, higher ratings are provided for consideration of greater disability and symptoms than that currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met with respect to any of the claims.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).  Consequently, referral of the claims for extra-schedular consideration is not warranted.

 Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there is no upper extremity impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

 As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, may be considered a component of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009). Here, however, the Veteran has not claimed to be unemployable due to his bilateral ulnar and left TOS disabilities; in fact the September 2015 VA examiner found the conditions did not affect his ability to work.  As the Veteran has not expressly raised the issue of entitlement to TDIU, and the record does not otherwise raise the Veteran's entitlement to a TDIU due to the bilateral ulnar and left TOS disabilities, such matter need not be addressed.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine and applied it where necessary.  See 38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for right ulnar disability is denied. 

Entitlement to an evaluation in excess of 20 percent for left ulnar disability is denied.

Entitlement to a compensable evaluation for left TOS is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


